Citation Nr: 0324059	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a right knee 
disorder, to include residuals of a right total knee 
replacement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1963 
to August 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from September 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, finding that new and material evidence had not 
been submitted to warrant reopening of his claim for service 
connection for a right knee disorder.

In the course of appeal the veteran testified at a hearing 
before a hearing officer at the RO in June 2000, and he also 
testified before the undersigned at a March 2002 video 
conference hearing conducted between the RO and the Board 
Central Office in Washington, D.C.  Transcripts of these 
hearings are contained in the claims folder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disorder in April 1989.

2.  Evidence received since the April 1989 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  The VCAA specifically states that nothing 
in this section shall be construed to require the Board to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).  
In the decision herein, the Board reopens the claim of 
entitlement to service connection.  Hence, at this point, an 
explanation of the applicability and fulfillment of the VCAA 
is obviated.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.
For the purposes of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case the veteran was denied service connection for a 
right knee disorder in April 1989.  That decision is final 
because a timely appeal was not filed.  38 U.S.C.A. § 7105.  

Pertinent evidence considered in April 1989, included service 
medical records showing treatment for a bony right knee 
protrusion in March 1964, with a history of a right knee 
injury at age 14; and in-service X-ray findings showing 
slight soft tissue swelling and fragmentation of the tibial 
tuberosity.  The in-service diagnosis was Osgood-Schlatter's 
disease.  Service medical records did not show any other 
findings or treatment for disability of the right knee.  

The available post service records included VA outpatient 
records, and a VA compensation examination report which 
showed no findings of post-service right knee disability.  

Evidence received since that April 1989 decision includes VA 
medical treatment records, and both VA and private 
examination reports and opinions addressing the etiology of 
the veteran's claimed right knee disorder.  These records, by 
showing both post-service disability of the right knee and 
opinions addressing the etiology of a right knee disorder as 
related to service, are new and so significant that they must 
be considered together with all the evidence of record in 
order to fairly decide the claim on the merits.  Accordingly, 
the claim is reopened.  38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for a right 
knee disorder, manifested by residuals of a right total knee 
replacement, is reopened.  


REMAND

As noted, with the enactment of the VCAA there has been a 
change in the law during the pendency of the veteran's 
claims.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  

The veteran has not been afforded appropriate notice of the 
VCAA with respect to his right knee disorder claim.  In this 
regard, he must be provided notice of the evidence necessary 
to substantiate this claim, notice of what portion of that 
evidence will be secured by VA, and what portion must be 
secured by the veteran.  Hence, remand for this purpose is 
necessary.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Also, as part of the duty to assist, assistance should be 
afforded the veteran in obtaining any medical evidence he 
reports as being pertinent to his claim.  

Accordingly, the Board REMANDS this case for the following 
action: 

1.  The RO should first review the 
claims files and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
implementing regulations is completed.  
The veteran must be afforded specific 
notice of the VCAA as applicable to his 
claim, notice of what evidence is needed 
to substantiate this claim, notice of 
what portion of that evidence will be 
secured by VA,, and notice of what 
portion must be secured by the 
appellant.  Quartuccio.   

2.  The veteran should be instructed to 
notify the RO of any additional medical 
records, VA or private, which may be 
pertinent to his claim, and to provide 
contact information and necessary 
authorization and release to obtain 
records of such treatment.  The RO 
should attempt to obtain any indicated 
records, and should associate with the 
claims folders any records and responses 
received.  

3.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claims on the merits.  If 
the determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
be afforded the applicable time to 
respond.  Particular care and attention 
must be afforded to ensuring that the 
veteran has been provided complete 
notice of what VA will do and what the 
claimant must do.  Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



